 



 

 

SIXTH AMENDED AND RESTATED ADVISORY AGREEMENT
BY AND AMONG NEW YORK REIT, INC.
(f/k/a AMERICAN REALTY CAPITAL NEW YORK RECOVERY REIT, INC.),
NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P.,
AND
NEW YORK RECOVERY ADVISORS, LLC



Dated as of April 15, 2014

 



 

 

 

 

TABLE OF CONTENTS

 

    Page       1. DEFINITIONS 1       2. APPOINTMENT 7       3. DUTIES OF THE
ADVISOR 7       4. AUTHORITY OF ADVISOR 9       5. FIDUCIARY RELATIONSHIP 9    
  6. NO PARTNERSHIP OR JOINT VENTURE 9       7. BANK ACCOUNTS 9       8.
RECORDS; ACCESS 10       9. LIMITATIONS ON ACTIVITIES 10       10. FEES 10      
11. EXPENSES 13       12. OTHER SERVICES 14       13. REIMBURSEMENT TO THE
ADVISOR 14       14. OTHER ACTIVITIES OF THE ADVISOR 15       15. THE AMERICAN
REALTY CAPITAL NAME 16       16. TERM OF AGREEMENT 16       17. TERMINATION BY
THE PARTIES 16       18. ASSIGNMENT TO AN AFFILIATE 16       19. PAYMENTS TO AND
DUTIES OF ADVISOR UPON TERMINATION 16       20. INCORPORATION OF THE ARTICLES OF
INCORPORATION AND THE OPERATING PARTNERSHIP AGREEMENT 17       21.
INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP 17       22.
INDEMNIFICATION BY ADVISOR 18       23. NOTICES 18       24. MODIFICATION 19

 

i

 

 

TABLE OF CONTENTS

(continued)

 

25. SEVERABILITY 19       26. GOVERNING LAW 19       27. ENTIRE AGREEMENT 19    
  28. NO WAIVER 20       29. PRONOUNS AND PLURALS 20       30. HEADINGS 20      
31. EXECUTION IN COUNTERPARTS 20

 

ii

 

 

SIXTH AMENDED AND RESTATED ADVISORY AGREEMENT

 

THIS SIXTH AMENDED AND RESTATED ADVISORY AGREEMENT, dated as of April 15, 2014
(this “Agreement”), is entered into among New York REIT, Inc. (f/k/a American
Realty Capital New York Recovery REIT, Inc.), a Maryland corporation (the
“Company”), New York Recovery Operating Partnership, L.P., a Delaware limited
partnership (the “Operating Partnership”), and New York Recovery Advisors, LLC,
a Delaware limited liability company.

 

WITNESSETH

 

WHEREAS, the parties (i) entered into the Advisory Agreement on February 17,
2010 (the “Original Agreement”), (ii) amended and restated the Original
Agreement on April 8, 2010 (such amended and restated agreement, the “Amended
and Restated Agreement”), (iii) amended and restated the Amended and Restated
Agreement on September 2, 2010 (such amended and restated agreement, the “Second
Amended and Restated Agreement”), (iv) amended the Second Amended and Restated
Agreement on June 23, 2011 (such amendment, the “First Amendment”) and on April
13, 2012 (such amendment, the “Second Amendment”), (v) amended and restated the
Second Amended and Restated Agreement, as amended by the First Amendment and the
Second Amendment, on August 7, 2012 (such amended and restated agreement, the
“Third Amended and Restated Agreement”), (vi) amended and restated the Third
Amended and Restated Agreement on November 12, 2012 (such amended and restated
agreement, the “Fourth Amended and Restated Agreement”), (vii) amended the
Fourth Amended and Restated Agreement on May 15, 2013 (such amendment, the “May
15 Amendment”); and (viii) amended and restated the Fourth Amended and Restated
Agreement, as amended by the May 15 Amendment, on June 17, 2013 (such amended
and restated agreement, the “Fifth Amended and Restated Agreement”).

 

WHEREAS, the parties have agreed to make certain amendments and desire to amend
and restate the Fifth Amended and Restated Agreement, in its entirety;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree that the Fifth Amended and Restated Agreement, hereby is
amended and restated in its entirety to read as follows:

 

1.          DEFINITIONS. As used in this Agreement, the following terms have the
definitions set forth below; provided, however, that in no event is this
Agreement intended to modify any substantive provision of the Articles of
Incorporation. Except as provided in Section 10(i), in the event of a conflict
between the terms of this Agreement and the terms of the Articles of
Incorporation, the terms of the Articles of Incorporation shall control.

 

“2%/25% Guidelines” has the meaning set forth in Section 13.

 

“Acquisition Expenses” has the meaning set forth in the Articles of
Incorporation.

 

“Acquisition Fee” means the fee payable to the Advisor and its Affiliates
pursuant to Section 10(a).

 

“Advisor” means New York Recovery Advisors, LLC, a Delaware limited liability
company, any successor advisor to the Company and the Operating Partnership, or
any Person to which New York Recovery Advisors, LLC or any successor advisor
subcontracts all or substantially all its functions, including but not limited
to directing or performing the day-to-day business affairs of the Company.
Notwithstanding the foregoing, a Person hired or retained by New York Recovery
Advisors, LLC to perform property management and related services for the
Company or the Operating Partnership that is not hired or retained to perform
all or substantially all the functions of New York Recovery Advisors, LLC,
including but not limited to directing or performing the day-to-day business
affairs of the Company, shall not be deemed to be an Advisor.

 

 

 

 

“Affiliate” or “Affiliated” means with respect to any Person, (i) any other
Person directly or indirectly owning, controlling or holding, with the power to
vote, ten percent (10%) or more of the outstanding voting securities of such
Person; (ii) any other Person ten percent (10%) or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held, with the
power to vote, by such Person; (iii) any other Person directly or indirectly
controlling, controlled by or under common control with such Person; (iv) any
executive officer, director, trustee or general partner of such Person; and (v)
any legal entity for which such Person acts as an executive officer, director,
trustee or general partner. For purposes of this definition, the terms
“controls,” “is controlled by,” or “is under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of an entity, whether through ownership or voting
rights, by contract or otherwise.

 

“Agreement” has the meaning set forth at the head of this Agreement, and such
term shall include any amendment or supplement hereto from time to time.

 

“Amended and Restated Agreement” has the meaning set forth at the head of this
Agreement.

 

“Articles of Incorporation” means the charter of the Company, as the same may be
amended from time to time.

 

“Asset” has the meaning set forth in the Articles of Incorporation.

 

“Asset Management Fee” means the fee payable to the Advisor and its Affiliates
pursuant to Section 10(d).

 

“Average Invested Assets” has the meaning set forth in the Articles of
Incorporation. For an equity interest owned in a Joint Venture, the calculation
of Average Invested Assets shall take into consideration the underlying Joint
Venture’s aggregate book value for the equity interest.

 

“Board of Directors” or “Board” means the Board of Directors of the Company.

 

“By-laws” means the by-laws of the Company, as amended and as the same are in
effect from time to time.

 

“Cause” means (i) fraud, criminal conduct, willful misconduct or illegal or
negligent breach of fiduciary duty by the Advisor, or (ii) if any of the
following events occurs: (A) the Advisor shall breach any material provision of
this Agreement, and after written notice of such breach, shall not cure such
default within 30 days or have begun action within 30 days to cure the default
which shall be completed with reasonable diligence; (B) the Advisor shall be
adjudged bankrupt or insolvent by a court of competent jurisdiction, or an order
shall be made by a court of competent jurisdiction for the appointment of a
receiver, liquidator, or trustee of the Advisor, for all or substantially all
its property by reason of the foregoing, or if a court of competent jurisdiction
approves any petition filed against the Advisor for reorganization, and such
adjudication or order shall remain in force or unstayed for a period of 30 days;
or (C) the Advisor shall institute proceedings for voluntary bankruptcy or shall
file a petition seeking reorganization under the federal bankruptcy laws, or for
relief under any law for relief of debtors, or shall consent to the appointment
of a receiver for itself or for all or substantially all its property, or shall
make a general assignment for the benefit of its creditors, or shall admit in
writing its inability to pay its debts, generally, as they become due.

 

2

 

 

“Change of Control” means a change of control of the Company of a nature that
would be required to be reported in response to the disclosure requirements of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), as enacted and in force on the date
hereof, whether or not the Company is then subject to such reporting
requirements; provided, however, that, without limitation, a Change of Control
shall be deemed to have occurred if: (i) any “person” (within the meaning of
Section 13(d) of the Exchange Act, as enacted and in force on the date hereof)
is or becomes the “beneficial owner” (as that term is defined in Rule 13d-3, as
enacted and in force on the date hereof, under the Exchange Act) of securities
of the Company representing 9.8% or more of the combined voting power of the
Company’s securities then outstanding; (ii) there occurs a merger, consolidation
or other reorganization of the Company which is not approved by the Board of
Directors; (iii) there occurs a sale, exchange, transfer or other disposition of
substantially all the assets of the Company to another Person, which disposition
is not approved by the Board of Directors; or (iv) there occurs a contested
proxy solicitation of the Stockholders that results in the contesting party
electing candidates to a majority of the Board of Directors’ positions next up
for election.

 

“Common Stock” means the shares of the Company’s common stock, par value $0.01
per share.

 

“Company” has the meaning set forth at the head of this Agreement.

 

“Competitive Real Estate Commission” means a real estate or brokerage commission
for the purchase or sale of a Property which is reasonable, customary and
competitive in light of the size, type and location of the Property.

 

“Contract Purchase Price” has the meaning set forth in the Articles of
Incorporation.

 

“Contract Sales Price” means the total consideration received by the Company for
the sale of an Asset.

 

“Cost of Assets” means, with respect to all Assets in the aggregate, the
purchase price, including Acquisition Expenses, capital expenditures and other
customarily capitalized costs, but excluding Acquisition Fees.

 

“Dealer Manager” means Realty Capital Securities, LLC, or such other Person
selected by the Board of Directors to act as the dealer manager for an Offering.

 

“Dealer Manager Fee” means the fee from the sale of Shares in a Primary
Offering, payable to the Dealer Manager for serving as the dealer manager of
such Primary Offering.

 

“Director” means a director of the Company.

 

“Distributions” means any distributions of money or other property by the
Company to Stockholders, including distributions that may constitute a return of
capital for U.S. federal income tax purposes.

 

“Excess Amount” has the meaning set forth in Section 13.

 

“Exchange Act” has the meaning set forth in the definition of “Change of
Control.”

 

3

 

 

“Expense Year” has the meaning set forth in Section 13.

 

“Fee Termination Date” means the date that is 180 calendar days after Listing.

 

“Financing Coordination Fee” means the fee payable to the Advisor and its
Affiliates pursuant to Section 10(e).

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“First Amendment” has the meaning set forth at the head of this Agreement.

 

“Fourth Amended and Restated Agreement” has the meaning set forth at the head of
this Agreement.

 

“Fifth Amended and Restated Agreement” has the meaning set forth at the head of
this Agreement.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Good Reason” means: (i) any failure to obtain a satisfactory agreement from any
successor to the Company or the Operating Partnership to assume and agree to
perform obligations under this Agreement; or (ii) any material breach of this
Agreement of any nature whatsoever by the Company or the Operating Partnership.

 

“Gross Proceeds” means the aggregate purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for Selling
Commissions, volume discounts, any marketing support and due diligence expense
reimbursement or Organization and Offering Expenses. For the purpose of
computing Gross Proceeds, the purchase price of any Share for which reduced
Selling Commissions are paid to the Dealer Manager or a Soliciting Dealer (where
net proceeds to the Company are not reduced) shall be deemed to be the full
amount of the offering price per Share pursuant to the Prospectus for such
Offering without reduction.

 

“Indemnitee” has the meaning set forth in Section 21.

 

“Independent Director” has the meaning set forth in the Articles of
Incorporation.

 

“Insourced Acquisition Expenses” means Acquisition Expenses incurred in
connection with services performed by the Advisor or any of its Affiliates,
including legal advisory expenses, due diligence expenses, personnel expenses,
acquisition-related administrative and advisory expenses, survey, property,
contract review expenses, travel and communications expenses and other closing
costs.

 

“Joint Ventures” means the joint venture or partnership or other similar
arrangements (other than between the Company and the Operating Partnership) in
which the Company or the Operating Partnership or any of their subsidiaries is a
co-venturer, limited liability company member, limited partner or general
partner, which are established to acquire or hold Assets.

 

“Listing” means the commencement of trading in the Common Stock on a national
securities exchange or the trading of the Common Stock in the over-the-counter
market.

 

4

 

 

“Management Agreement” means the Amended and Restated Management Agreement,
dated as of September 2, 2010, among the Company, the Operating Partnership and
New York Recovery Properties, LLC, as the same may be amended from time to time.

 

“May 15 Amendment” has the meaning set forth at the head of this Agreement.

 

“Memorandum” means the private placement memorandum of the Company prepared in
connection with the Private Offering, as amended or supplemented to date.

 

“Mortgages” has the meaning set forth in the Articles of Incorporation.

 

“NASAA REIT Guidelines” means the Statement of Policy Regarding Real Estate
Investment Trusts as revised and adopted by the North American Securities
Administrators Association on May 7, 2007, as the same may be amended from time
to time.

 

“Net Assets” has the meaning set forth in the Articles of Incorporation.

 

“Net Income” means, for any period, the Company’s total revenues applicable to
such period, less the total expenses applicable to such period other than
additions to reserves for depreciation, bad debts or other similar non-cash
reserves and excluding any gain from the sale of the Assets.

 

“Notice” has the meaning set forth in Section 23.

 

“Offering” means any public offering and sale of Shares pursuant to an effective
registration statement filed under the Securities Act.

 

“Operating Partnership” has the meaning set forth at the head of this Agreement.

 

“Operating Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of the Operating Partnership dated as of November 12,
2012, among the Company, New York Recovery Special Limited Partnership, LLC and
the Advisor, as the same may be amended from time to time.

 

“OP Units” means units of limited partnership interest in the Operating
Partnership.

 

“Organization and Offering Expenses” has the meaning set forth in the Articles
of Incorporation.

 

“Original Agreement” has the meaning set forth at the head of this Agreement.

 

“Person” has the meaning set forth in the Articles of Incorporation.

 

“Preferred Stock” means the shares of the Company's Series A Convertible
Preferred Stock, par value $0.01 per share. Notwithstanding all references to
the Preferred Stock in this Agreement, the parties acknowledge that on November
14, 2011, the Company exercised its option to convert all the Preferred Stock
into Common Stock, such conversion was effective on December 15, 2011, and no
Preferred Stock is outstanding as of the date hereof.

 

“Primary Offering” means the portion of an Offering other than the Shares
offered pursuant to the Company’s distribution reinvestment plan.

 

“Private Offering” means the private offering of Preferred Stock pursuant to the
Memorandum.

 

5

 

 

“Property” or “Properties” has the meaning set forth in the Articles of
Incorporation.

 

“Property Disposition Fee” means the fee payable to the Advisor pursuant to
Section 10(c).

 

“Prospectus” means the same as that term is defined in Section 2(a)(10) of the
Securities Act, including a preliminary prospectus and an offering circular as
described in Rule 253 of the General Rules under the Securities Act.

 

“REIT” has the meaning set forth in the Articles of Incorporation.

 

“Sale” or “Sales” has the meaning set forth in the Articles of Incorporation.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Amended and Restated Agreement” has the meaning set forth at the head of
this Agreement.

 

“Second Amendment” has the meaning set forth at the head of this Agreement.

 

“Securities” has the meaning set forth in the Articles of Incorporation.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor statute thereto. Reference to any provision of the Securities
Act shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

 

“Selling Commission” means the fee payable to the Dealer Manager and reallowable
to Soliciting Dealers with respect to Shares sold by them in a Primary Offering.

 

“Shares” has the meaning set forth in the Articles of Incorporation.

 

“Soliciting Dealers” means broker-dealers that are members of FINRA, or that are
exempt from broker-dealer registration, and that, in either case, have executed
soliciting dealer or other agreements with the Dealer Manager to sell Shares.

 

“Sponsor” means American Realty Capital III, LLC, a Delaware limited liability
company.

 

“Stockholders” means the holders of record of the Shares as maintained on the
books and records of the Company or its transfer agent.

 

“Subordinated Participation Interest” means a profits interest in the Operating
Partnership in accordance with the terms of the Operating Partnership Agreement.

 

“Termination Date” means the date of termination of this Agreement.

 

“Third Amended and Restated Agreement” has the meaning set forth at the head of
this Agreement.

 

“Total Operating Expenses” has the meaning set forth in the Articles of
Incorporation. The definition of “Total Operating Expenses” set forth above is
intended to encompass only those expenses which are required to be treated as
Total Operating Expenses under the NASAA REIT Guidelines. As a result, and
notwithstanding the definition set forth above, any expense of the Company which
is not part of Total Operating Expenses under the NASAA REIT Guidelines shall
not be treated as part of Total Operating Expenses for purposes hereof.

 

6

 

 

2.           APPOINTMENT. The Company and the Operating Partnership hereby
appoint the Advisor to serve as their advisor to perform the services set forth
herein on the terms and subject to the conditions set forth in this Agreement
and subject to the supervision of the Board, and the Advisor hereby accepts such
appointment.

 

3.           DUTIES OF THE ADVISOR. The Advisor will use its reasonable best
efforts to present to the Company and the Operating Partnership potential
investment opportunities and to provide a continuing and suitable investment
program consistent with the investment objectives and policies of the Company as
determined and adopted from time to time by the Board. In performance of this
undertaking, subject to the supervision of the Board and consistent with the
provisions of the Articles of Incorporation, By-laws and the Operating
Partnership Agreement, the Advisor, directly or indirectly, will:

 

(a)          serve as the Company’s and the Operating Partnership’s investment
and financial advisor;

 

(b)          provide the daily management for the Company and the Operating
Partnership and perform and supervise the various administrative functions
necessary for the day-to-day management of the operations of the Company and the
Operating Partnership;

 

(c)          investigate, select and, on behalf of the Company and the Operating
Partnership, engage and conduct business with and supervise the performance of
such Persons as the Advisor deems necessary to the proper performance of its
obligations hereunder (including consultants, accountants, correspondents,
lenders, technical advisors, attorneys, brokers, underwriters, corporate
fiduciaries, escrow agents, depositaries, custodians, agents for collection,
insurers, insurance agents, banks, builders, developers, property owners, real
estate management companies, real estate operating companies, securities
investment advisors, mortgagors, the registrar and the transfer agent and any
and all agents for any of the foregoing), including Affiliates of the Advisor
and Persons acting in any other capacity deemed by the Advisor necessary or
desirable for the performance of any of the foregoing services (including
entering into contracts in the name of the Company and the Operating Partnership
with any of the foregoing);

 

(d)          consult with the officers and Directors of the Company and assist
the Directors in the formulation and implementation of the Company’s financial
policies, and, as necessary, furnish the Board with advice and recommendations
with respect to the making of investments consistent with the investment
objectives and policies of the Company and in connection with any borrowings
proposed to be undertaken by the Company or the Operating Partnership;

 

(e)          subject to the provisions of Section 4 (i) participate in
formulating an investment strategy and asset allocation framework; (ii) locate,
analyze and select potential investments; (iii) structure and negotiate the
terms and conditions of transactions pursuant to which acquisitions and
dispositions of investments will be made; (iv) research, identify, review and
recommend acquisitions and dispositions of investments to the Board and make
investments on behalf of the Company and the Operating Partnership in compliance
with the investment objectives and policies of the Company; (v) arrange for
financing and refinancing and make other changes in the asset or capital
structure of, and dispose of, reinvest the proceeds from the sale of, or
otherwise deal with, investments; (vi) enter into leases and service contracts
for Properties and, to the extent necessary, perform all other operational
functions for the maintenance and administration of such Properties; (vii)
actively oversee and manage investments for purposes of meeting the Company’s
investment objectives and reviewing and analyzing financial information for each
of the investments and the overall portfolio; (viii) select Joint Venture
partners, structure corresponding agreements and oversee and monitor these
relationships; (ix) oversee, supervise and evaluate Affiliated and
non-Affiliated property managers who perform services for the Company or the
Operating Partnership; (x) oversee Affiliated and non-Affiliated Persons with
whom the Advisor contracts to perform certain of the services required to be
performed under this Agreement; (xi) manage accounting and other record-keeping
functions for the Company and the Operating Partnership, including reviewing and
analyzing the capital and operating budgets for the Properties and generating an
annual budget for the Company; (xii) recommend various liquidity events to the
Board when appropriate; and (xiii) source and structure Mortgages;

 

7

 

 

(f)           upon request, provide the Board with periodic reports regarding
prospective investments;

 

(g)          make investments in, and dispositions of, investments within the
discretionary limits and authority as granted by the Board;

 

(h)          negotiate on behalf of the Company and the Operating Partnership
with banks or other lenders for loans to be made to the Company, the Operating
Partnership or any of their subsidiaries, and negotiate with investment banking
firms and broker-dealers on behalf of the Company, the Operating Partnership or
any of their subsidiaries, or negotiate private sales of Shares or obtain loans
for the Company, the Operating Partnership or any of their subsidiaries, but in
no event in such a manner that the Advisor shall be acting as broker-dealer or
underwriter; provided, however, that any fees and costs payable to third parties
incurred by the Advisor in connection with the foregoing shall be the
responsibility of the Company, the Operating Partnership or any of their
subsidiaries;

 

(i)           obtain reports (which may, but are not required to, be prepared by
the Advisor or its Affiliates), where appropriate, concerning the value of
investments or contemplated investments of the Company and the Operating
Partnership;

 

(j)           from time to time, or at any time reasonably requested by the
Board, make reports to the Board of its performance of services to the Company
and the Operating Partnership under this Agreement, including reports with
respect to potential conflicts of interest involving the Advisor or any of its
Affiliates;

 

(k)          provide the Company and the Operating Partnership with all
necessary cash management services;

 

(l)           deliver to, or maintain on behalf of, the Company copies of all
appraisals obtained in connection with the investments in any Properties as may
be required to be obtained by the Board;

 

(m)         notify the Board of all proposed material transactions before they
are completed;

 

(n)          effect any private placement of OP Units, tenancy-in-common (TIC)
or other interests in investments as may be approved by the Board;

 

(o)          perform investor relations and Stockholder communications functions
for the Company;

 

(p)          render such services as may be reasonably determined by the Board
of Directors consistent with the terms and conditions herein;

 

8

 

 

(q)          maintain the Company’s accounting and other records and assist the
Company in filing all reports required to be filed by it with the SEC, the
Internal Revenue Service and other regulatory agencies; and

 

(r)          do all things reasonably necessary to assure its ability to render
the services described in this Agreement.

 

Notwithstanding the foregoing or anything else that may be to the contrary in
this Agreement, the Advisor may delegate any of the foregoing duties to any
Person so long as the Advisor or its Affiliate remains responsible for the
performance of the duties set forth in this Section 3

 

4.           AUTHORITY OF ADVISOR

 

(a)          Pursuant to the terms of this Agreement (including the restrictions
included in this Section 4 and in Section 9), and subject to the continuing and
exclusive authority of the Board over the supervision of the Company, the
Company, acting on the authority of the Board of Directors, hereby delegates to
the Advisor the authority to perform the services described in Section 3.

 

(b)          Notwithstanding anything herein to the contrary, all investments
will require the prior approval of the Board, any particular Directors specified
by the Board or any committee of the Board specified by the Board, as the case
may be.

 

(c)          If a transaction requires approval by the Independent Directors,
the Advisor will deliver to the Independent Directors all documents and other
information reasonably required by them to evaluate properly the proposed
transaction.

 

(d)          The Board may, at any time upon the giving of Notice to the
Advisor, modify or revoke the authority set forth in this Section 4; provided,
however, that such modification or revocation shall be effective upon receipt by
the Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company or the Operating Partnership prior to the date
of receipt by the Advisor of such notification.

 

5.           FIDUCIARY RELATIONSHIP. The Advisor, as a result of its
relationship with the Company and the Operating Partnership pursuant to this
Agreement, has a fiduciary responsibility and duty to the Company, the
Stockholders and the partners in the Operating Partnership.

 

6.           NO PARTNERSHIP OR JOINT VENTURE. Except as provided in Section
10(h), the parties to this Agreement are not partners or joint venturers with
each other and nothing herein shall be construed to make them partners or joint
venturers or impose any liability as such on either of them.

 

7.           BANK ACCOUNTS. The Advisor may establish and maintain one or more
bank accounts in the name of the Company or the Operating Partnership and may
collect and deposit into any such account or accounts, and disburse from any
such account or accounts any money on behalf of the Company or the Operating
Partnership, under such terms and conditions as the Board may approve; provided,
that no funds shall be commingled with the funds of the Advisor; and, upon
request, the Advisor shall render appropriate accountings of such collections
and payments to the Board and to the auditors of the Company.

 

9

 

 

8.          RECORDS; ACCESS. The Advisor shall maintain appropriate records of
all its activities hereunder and make such records available for inspection by
the Directors and by counsel, auditors and authorized agents of the Company, at
any time and from time to time. The Advisor shall at all reasonable times have
access to the books and records of the Company and the Operating Partnership.

 

9.          LIMITATIONS ON ACTIVITIES. Notwithstanding anything herein to the
contrary, the Advisor shall refrain from taking any action which, in its sole
judgment, or in the sole judgment of the Company, made in good faith, would (a)
adversely affect the status of the Company as a REIT, unless the Board has
determined that REIT qualification is not in the best interests of the Company
and its Stockholders, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, or (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company, the Operating Partnership or the Shares, or otherwise not be
permitted by the Articles of Incorporation or By-laws, except if such action
shall be ordered by the Board, in which case the Advisor shall notify promptly
the Board of the Advisor’s judgment of the potential impact of such action and
shall refrain from taking such action until it receives further clarification or
instructions from the Board. In such event, the Advisor shall have no liability
for acting in accordance with the specific instructions of the Board so given.

 

10.         FEES

 

(a)          Acquisition Fee. The Company shall pay an Acquisition Fee to the
Advisor and its Affiliates as compensation for the review and evaluation of
potential investments in Assets. If the Advisor is terminated without Cause
pursuant to Section 17, the Advisor or its Affiliates shall be entitled to an
Acquisition Fee for any Asset acquired after the Termination Date for which a
contract to acquire such Asset had been entered into at or prior to the
Termination Date. The total Acquisition Fee payable to the Advisor or its
Affiliates shall equal one percent (1.0%) of the Contract Purchase Price of each
Asset acquired. The purchase price allocable for an Asset held through a Joint
Venture shall equal the product of (i) the Contract Purchase Price of the Asset
and (ii) the direct or indirect ownership percentage in the Joint Venture held
directly or indirectly by the Company or the Operating Partnership. For purposes
of this section, “ownership percentage” shall be the percentage of capital
stock, membership interests, partnership interests or other equity interests
held by the Company or the Operating Partnership, without regard to
classification of such equity interests. The Company shall pay to the Advisor or
its Affiliates the Acquisition Fee promptly upon the closing of the purchase of
the Asset. In addition, if during the period ending two years after the close of
the initial Offering, the Company sells an Asset and then reinvests in other
Assets, the Company will pay to the Advisor or its Affiliates one percent (1.0%)
of the Contract Purchase Price. Notwithstanding the above, the Company shall not
agree to pay, and the Advisor and its affiliates shall have no right to, any
Acquisition Fees associated with the review and evaluation of investments in
Assets which are completed after the Fee Termination Date; provided that the
Company shall pay, and the Advisor and its affiliates shall be entitled to an
Acquisition Fee with respect to the review and evaluation of potential
investments in Assets that are completed after the Fee Termination Date and
which were either under negotiation, under contract, or were the subject of a
signed letter of intent (regardless of whether the letter was binding) on a date
prior to the Fee Termination Date.

 

(b)        Limitation on Total Acquisition Fees, Financing Coordination Fees and
Acquisition Expenses.

 

(i)          The total of all “Acquisition Fees” (as defined in the Articles of
Incorporation), Financing Coordination Fees and Acquisition Expenses payable in
connection with the Company’s portfolio of Assets, in the aggregate, shall not
exceed an amount equal to four and one-half percent (4.5%) of the aggregate
Contract Purchase Price of the Company’s total portfolio of Assets.

 

10

 

 

(ii)         The total of all “Acquisition Fees” (as defined in the Articles of
Incorporation), Financing Coordination Fees and Acquisition Expenses payable in
connection with any investment or any reinvestment shall be reasonable and shall
not exceed an amount equal to four and one-half percent (4.5%) of the Contract
Purchase Price of the Asset; provided, however, that a majority of the Directors
(including a majority of the Independent Directors) not otherwise interested in
the transaction may approve fees and expenses in excess of this limit if they
determine the transaction to be commercially competitive, fair and reasonable to
the Company.

 

(iii)        The “Acquisition Fees” (as defined in the Articles of
Incorporation) and Financing Coordination Fees shall terminate on the Fee
Termination Date; provided, however, that “Acquisition Fees” (as defined in the
Articles of Incorporation) and Financing Coordination Fees shall remain payable
with respect to the review and evaluation of potential investments in Assets and
which were either under negotiation, under contract, or were the subject of a
signed letter of intent (regardless of whether the letter was binding) on a date
prior to the Fee Termination Date.

 

(c)         Property Disposition Fee. In connection with a Sale of one or more
Properties in which the Advisor provides a substantial amount of services, as
determined by the Independent Directors, the Company shall pay to the Advisor a
Property Disposition Fee up to the lesser of (i) two percent (2.0%) of the
Contract Sales Price of such Property and (ii) one-half (½) of the Competitive
Real Estate Commission paid if a non-Affiliate is also involved; provided,
however, that in no event may the Property Disposition Fee, when added to all
other real estate commissions paid to non-affiliates of the Advisor in
connection with such Sale, exceed the lesser of six percent (6.0%) of the
Contract Sales Price and a Competitive Real Estate Commission.

 

(d)         Asset Management Fee.

 

(i)          Commencing with the date of this Agreement, the Company shall pay
an Asset Management Fee to the Advisor and its Affiliates as compensation for
services rendered in connection with the management of the Company’s Assets in
an amount equal to 0. 50% per annum of the Cost of Assets plus costs and
expenses incurred by the Advisor or any Affiliate of the Advisor in providing
asset management services; provided that if the Cost of Assets exceed $3.0
billion on the applicable determination date, then the Asset Management Fee
shall be equal to 0.50% per annum of the Cost of Assets up to $3.0 billion and
0.40% per annum of the Cost of Assets in excess of $3.0 billion.

 

(ii)         The Asset Management Fee will be payable in monthly installments on
the first business day of each month in the amount of 0.04167% of the Cost of
Assets as of such date, provided that if the Cost of Assets exceed $3.0 billion
on the applicable determination date, the monthly installments shall be 0.04167%
of the Cost of Assets up to $3.0 billion and 0.0333% of the Cost of Assets in
excess of $3.0 billion.

 

(e)         Financing Coordination Fee. Until the Fee Termination Date, the
Company shall pay a Financing Coordination Fee to the Advisor and its Affiliates
for services provided in connection with the origination or refinancing of
Mortgages the Company obtains, the proceeds of which are used to acquire Assets,
or that are assumed directly or indirectly, in connection with the acquisition
of Assets, in an amount equal to 0.75% of the amount made available and/or
outstanding under any such Mortgage, including any assumed Mortgage. The Advisor
may reallow some of or all this Financing Coordination Fee to reimburse third
parties with whom it may subcontract to procure any such Mortgage. The Company
shall pay the Advisor the Financing Coordination Fee with respect to services
provided in connection with the origination or refinancing of Mortgages the
Company obtains, that are completed after the Fee Termination Date and which
were under negotiation, under contract or were the subject of a signed letter of
intent (regardless of whether the letter was binding) on a date prior to the Fee
Termination Date.

 

11

 

 

(f)          Payment of Fees.

 

(i)          In connection with the Acquisition Fee, Property Disposition Fee
and Financing Coordination Fee, the Company shall pay such fees to the Advisor
or its assignees in cash, in Shares, or a combination of both, the form of
payment to be determined in the sole discretion of the Advisor.

 

(ii)         Commencing with the date of this Agreement, the Asset Management
Fee shall be payable in the form determined, at the discretion of the Advisor in
cash, OP Units, Shares, or any combination thereof. Each OP Unit or Share shall
be valued at a trading price of a Share, on the applicable national securities
exchange, as determined by the Advisor and the Company.

 

(iii)        

 

(g)          Exclusion of Certain Transactions.

 

(i)          If the Company or the Operating Partnership shall propose to enter
into any transaction in which the Advisor or any Affiliate thereof has a direct
or indirect interest, then such transaction shall be approved by a majority of
the Board (including a majority of the Independent Directors) not otherwise
interested in such transaction as fair and reasonable to the Company and on
terms and conditions not less favorable to the Company than those available from
unaffiliated third parties.

 

(ii)         Neither the Company nor the Operating Partnership shall make loans
to the Advisor or any Affiliate thereof except Mortgages pursuant to Section
9.3(iii) of the Articles of Incorporation (or any successor provision) or loans
to wholly owned subsidiaries of the Company. Neither the Advisor nor any
Affiliate thereof shall make loans to the Company or the Operating Partnership,
or to Joint Ventures, unless approved by a majority of the Directors (including
a majority of the Independent Directors) not otherwise interested in such
transaction as fair, competitive, and commercially reasonable, and no less
favorable to the Company or Operating Partnership, as applicable, than
comparable loans between unaffiliated parties.

 

(iii)        The Company and the Operating Partnership may enter into Joint
Ventures with the Advisor or its Affiliates, provided that (a) a majority of
Directors (including a majority of Independent Directors) not otherwise
interested in the transaction approves the transaction as being fair and
reasonable to the Company or Operating Partnership, as applicable, and (b) the
investment by the Company or Operating Partnership, as applicable, is on
substantially the same terms as those received by other joint venturers.

 

(iv)        If the Board elects to internalize any management services provided
by the Advisor, neither the Company nor the Operating Partnership shall pay any
compensation or other remuneration to the Advisor or its Affiliates in
connection with such internalization of management services.

 

12

 

 

(h)         [Intentionally Omitted]

 

(i)          Waiver of Certain Fees Under Articles of Incorporation.
Notwithstanding anything to the contrary in the first paragraph of Section 1 or
in Section 20, the Advisor hereby waives the following fees: (i) the
subordinated incentive listing fee provided for in Section 8.7 of the Articles
of Incorporation; (ii) the subordinated participation in net sales proceeds
provided for in Section 8.8 of the Articles of Incorporation; and (iii) the
subordinated termination fee provided for in Section 8.9 of the Articles of
Incorporation.

 

11.         EXPENSES

 

(a)          In addition to the compensation paid to the Advisor pursuant to
Section 10, the Company or the Operating Partnership shall pay directly or
reimburse the Advisor for all the expenses paid or incurred by the Advisor or
its Affiliates in connection with the services it provides to the Company and
the Operating Partnership pursuant to this Agreement, including the following:

 

(i)          Organization and Offering Expenses and expenses related to the
Private Offering, including (A) third-party due diligence fees related to the
Primary Offering of up to one-half percent (0.5%) of the Gross Proceeds raised
in all Primary Offerings, and (B) third-party due diligence fees related to the
Private Offering of up to one-half percent (0.5%) of the Gross Proceeds raised
in the Private Offering, in each case as set forth in detailed and itemized
invoices; provided, however, that the Company will not reimburse the Advisor to
the extent that such reimbursement would cause (A) the total amount of
Organization and Offering Expenses paid by the Company and the Operating
Partnership to exceed one and one-half percent (1.5%) of the Gross Proceeds
raised in all Primary Offerings, or (B) the total amount of the expenses related
to the Private Offering to exceed one and one-half percent (1.5%) of the Gross
Proceeds raised in the Private Offering;

 

(ii)        Acquisition Expenses, subject to the limitations set forth in
Section 10(b);

 

(iii)        the actual cost of goods and services used by the Company and
obtained from entities not Affiliated with the Advisor;

 

(iv)        interest and other costs for loans, including discounts, points and
other similar fees;

 

(v)         taxes and assessments on income of the Company or Assets;

 

(vi)        costs associated with insurance required in connection with the
business of the Company or by the Board;

 

(vii)      expenses of managing and operating Assets owned by the Company,
whether payable to an Affiliate of the Company or a non-affiliated Person;

 

(viii)     all expenses in connection with payments to the Directors for
attending meetings of the Board and Stockholders;

 

(ix)       expenses associated with a Listing, if applicable, or with the
issuance and distribution of Shares, such as selling commissions and fees,
advertising expenses, taxes, legal and accounting fees, listing and registration
fees;

 

(x)         expenses connected with payments of Distributions;

 

13

 

 

(xi)         expenses of organizing, revising, amending, converting, modifying
or terminating the Company, the Operating Partnership or any subsidiary thereof
or the Articles of Incorporation, By-laws or governing documents of the
Operating Partnership or any subsidiary of the Company or the Operating
Partnership;

 

(xii)        expenses of maintaining communications with Stockholders, including
the cost of preparation, printing, and mailing of annual reports and other
Stockholder reports, proxy statements and other reports required by governmental
entities;

 

(xiii)       administrative service expenses, including all costs and expenses
incurred by the Advisor or its Affiliates in fulfilling its duties hereunder,
including reasonable salaries and wages, benefits and overhead of all employees
directly involved in the performance of such services; provided, however, that
no reimbursement shall be made for costs of such employees of the Advisor or its
Affiliates to the extent that such employees perform services for which the
Advisor receives a separate fee; and

 

(xiv)      audit, accounting and legal fees.

 

(b)          Expenses incurred by the Advisor on behalf of the Company and the
Operating Partnership and payable pursuant to this Section 11 shall be
reimbursed no less than monthly to the Advisor.

 

(c)          For the avoidance of doubt, the Advisor hereby acknowledges that,
notwithstanding anything herein to the contrary, no Insourced Acquisition
Expenses shall be due, payable or reimbursable to the Advisor or any of its
Affiliates during the acquisition stage of an Offering.

 

12.         OTHER SERVICES. Should the Board request that the Advisor or any
director, officer or employee thereof render services for the Company and the
Operating Partnership other than those set forth in Section 3, such services
shall be separately compensated at such customary rates and in such customary
amounts as are agreed upon by the Advisor and the Board, including a majority of
the Independent Directors, subject to the limitations contained in the Articles
of Incorporation, and shall not be deemed to be services pursuant to the terms
of this Agreement.

 

13.         REIMBURSEMENT TO THE ADVISOR. The Company shall not reimburse the
Advisor at the end of any fiscal quarter in which Total Operating Expenses
incurred by the Advisor for the four consecutive fiscal quarters then ended (the
“Expense Year”) exceed (the “Excess Amount”) the greater of two percent (2%) of
Average Invested Assets or twenty-five percent (25%) of Net Income (the “2%/25%
Guidelines”) for such year. Any Excess Amount paid to the Advisor during a
fiscal quarter shall be repaid to the Company or, at the option of the Company,
subtracted from the Total Operating Expenses reimbursed during the subsequent
fiscal quarter. If there is an Excess Amount in any Expense Year and the
Independent Directors determine that such excess was justified based on unusual
and nonrecurring factors which they deem sufficient, then the Excess Amount may
be carried over and included in Total Operating Expenses in subsequent Expense
Years and reimbursed to the Advisor in one or more of such years; provided, that
there shall be sent to the Stockholders a written disclosure of such fact,
together with an explanation of the factors the Independent Directors considered
in determining that such excess expenses were justified. Such determination
shall be reflected in the minutes of the meetings of the Board. All figures used
in the foregoing computation shall be determined in accordance with GAAP applied
on a consistent basis.

 

14

 

 

14.         OTHER ACTIVITIES OF THE ADVISOR. Except as set forth in this Section
14, nothing herein contained shall prevent the Advisor or any of its Affiliates
from engaging in or earning fees from other activities, including the rendering
of advice to other Persons (including other REITs) and the management of other
programs advised, sponsored or organized by the Sponsor or its Affiliates; nor
shall this Agreement limit or restrict the right of any director, officer,
member, partner, employee or stockholder of the Advisor or any of its Affiliates
to engage in or earn fees from any other business or to render services of any
kind to any other Person and earn fees for rendering such services; provided,
however, that the Advisor must devote sufficient resources to the Company’s
business to discharge its obligations to the Company under this Agreement. The
Advisor may, with respect to any investment in which the Company is a
participant, also render advice and service to each and every other participant
therein, and earn fees for rendering such advice and service. Specifically, it
is contemplated that the Company may enter into Joint Ventures or other similar
co-investment arrangements with certain Persons, and pursuant to the agreements
governing such Joint Ventures or arrangements, the Advisor may be engaged to
provide advice and service to such Persons, in which case the Advisor will earn
fees for rendering such advice and service.

 

The Advisor shall report to the Board the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Company and its obligations to or its interest in any other Person. Before the
Advisor may take advantage of an investment opportunity for its own account or
recommend it to others, the Advisor is obligated to present such opportunity to
the Company if (a) such opportunity is compatible with the Company’s investment
objectives and policies, (b) such opportunity is of a character which could be
taken by the Company, and (c) the Company has the financial resources to take
advantage of such opportunity.

 

If an investment opportunity becomes available that is suitable for both the
Company and a public or private entity with which the Advisor or its Affiliates
are affiliated for which both entities have sufficient uninvested funds, and the
requirements of the preceding paragraph have been satisfied, then the entity
that has had the longest period of time elapse since it was offered an
investment opportunity will first be offered the investment opportunity. An
investment opportunity will not be considered suitable for an entity if the
2%/25% Guidelines could not be satisfied if the entity were to make the
investment. In determining whether or not an investment opportunity is suitable
for more than one entity, the Board and the Advisor will examine such factors,
among others, as the cash requirements of each entity, the effect of the
acquisition both on diversification of each entity’s investments by type of
property and geographic area and on diversification of the tenants of its
properties, the policy of each entity relating to leverage of properties, the
anticipated cash flow of each entity, the income tax effects of the purchase to
each entity, the size of the investment and the amount of funds available to
each program and the length of time such funds have been available for
investment. If a subsequent development, such as a delay in the closing of the
acquisition of such investment or a delay in the construction of a property,
causes any such investment, in the opinion of the Board and the Advisor, to be
more appropriate for an entity other than the entity that committed to make the
investment, the Advisor may determine that the other entity affiliated with the
Advisor or its Affiliates will make the investment. It shall be the duty of the
Board, including the Independent Directors, to ensure that the method used by
the Advisor for the allocation of the acquisition of investments by two or more
affiliated programs seeking to acquire similar types of Assets is applied fairly
to the Company.

 

15

 

 

15.         THE AMERICAN REALTY CAPITAL NAME. The Advisor and its Affiliates
have or may have a proprietary interest in the names “American Realty Capital,”
“ARC” and “AR Capital.” The Advisor hereby grants to the Company, to the extent
of any proprietary interest the Advisor may have in any of the names “American
Realty Capital,” “ARC” and “AR Capital,” a non-transferable, non-assignable,
non-exclusive, royalty-free right and license to use the names “American Realty
Capital,” “ARC” and “AR Capital” during the term of this Agreement. The Company
agrees that the Advisor and its Affiliates will have the right to approve of any
use by the Company of the names “American Realty Capital,” “ARC” and “AR
Capital,” such approval not to be unreasonably withheld or delayed. Accordingly,
and in recognition of this right, if at any time the Company ceases to retain
the Advisor or one of its Affiliates to perform advisory services for the
Company, the Company will promptly after receipt of written request from the
Advisor, cease to conduct business under or use the names “American Realty
Capital,” “ARC” and “AR Capital” or any derivative thereof and the Company shall
change its name and the names of any of its subsidiaries to a name that does not
contain the names “American Realty Capital,” “ARC” and “AR Capital” or any other
word or words that might, in the reasonable discretion of the Advisor, be
susceptible of indication of some form of relationship between the Company and
the Advisor or any its Affiliates. At such time, the Company also will make any
changes to any trademarks, servicemarks or other marks necessary to remove any
references to the words “American Realty Capital,” “ARC” and “AR Capital.”
Consistent with the foregoing, it is specifically recognized that the Advisor or
one or more of its Affiliates has in the past and may in the future organize,
sponsor or otherwise permit to exist other investment vehicles (including
vehicles for investment in real estate) and financial and service organizations
having any of the names “American Realty Capital,” “ARC” and “AR Capital” as a
part of their name, all without the need for any consent (and without the right
to object thereto) by the Company. Neither the Advisor nor any of its Affiliates
makes any representation or warranty, express or implied, with respect to the
names “American Realty Capital,” “ARC” and “AR Capital” licensed hereunder or
the use thereof (including without limitation as to whether the use of the names
“American Realty Capital,” “ARC” and “AR Capital” will be free from infringement
of the intellectual property rights of third parties). Notwithstanding the
preceding, the Advisor represents and warrants that it is not aware of any
pending claims or litigation or of any claims threatened in writing regarding
the use or ownership of the names “American Realty Capital,” “ARC” and “AR
Capital.”

 

16.         TERM OF AGREEMENT. This Agreement shall continue in force for a
period of one year from the date hereof and thereafter may be renewed for an
unlimited number of successive one-year periods upon mutual consent of the
parties.

 

17.         TERMINATION BY THE PARTIES. This Agreement may be terminated upon
60 days’ written notice (a) by the Independent Directors or the Advisor, without
Cause and without penalty, (b) by the Advisor for Good Reason, or (c) by the
Advisor upon a Change of Control; provided, that termination of this Agreement
with Cause shall be upon 45 days’ written notice. The provisions of Sections 19
through 31 of this Agreement shall survive termination of this Agreement.

 

18.         ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by the
Advisor to an Affiliate with the approval of a majority of the Directors
(including a majority of the Independent Directors). The Advisor may assign any
rights to receive fees or other payments under this Agreement to any Person
without obtaining the approval of the Directors. This Agreement shall not be
assigned by the Company or the Operating Partnership without the consent of the
Advisor, except in the case of an assignment by the Company or the Operating
Partnership to a Person which is a successor to all the assets, rights and
obligations of the Company or the Operating Partnership, in which case such
successor Person shall be bound hereunder and by the terms of said assignment in
the same manner as the Company or the Operating Partnership, as applicable, is
bound by this Agreement.

 

19.        PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION

 

(a)          Amounts Owed. After the Termination Date, the Advisor shall be
entitled to receive from the Company or the Operating Partnership within 30 days
after the effective date of such termination all amounts then accrued and owing
to the Advisor, including all its interest in the Company’s income, losses,
distributions and capital by payment of an amount equal to the then-present fair
market value of the Advisor’s interest, subject to the 2%/25% Guidelines to the
extent applicable.

 

16

 

 

(b)         Advisor’s Duties. The Advisor shall promptly upon termination of
this Agreement:

 

(i)          pay over to the Company and the Operating Partnership all money
collected and held for the account of the Company and the Operating Partnership
pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

 

(ii)         deliver to the Board a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board;

 

(iii)        deliver to the Board all assets, including all Assets, and
documents of the Company and the Operating Partnership then in the custody of
the Advisor; and

 

(iv)        cooperate with the Company and Board in making an orderly transition
of the advisory function.

 

20.         INCORPORATION OF THE ARTICLES OF INCORPORATION AND THE OPERATING
PARTNERSHIP AGREEMENT. Except as provided in Section 10(i), to the extent that
the Articles of Incorporation or the Operating Partnership Agreement imposes
obligations or restrictions on the Advisor or grants the Advisor any rights
which are not set forth in this Agreement, the Advisor shall abide by such
obligations or restrictions and such rights shall inure to the benefit of the
Advisor with the same force and effect as if they were set forth herein.

 

21.         INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP

 

(a)          The Company and the Operating Partnership shall indemnify and hold
harmless the Advisor and its Affiliates, as well as their respective officers,
directors, equity holders, members, partners, stockholders, other equity holders
and employees (collectively, the “Indemnitees,” and each, an “Indemnitee”), from
all liability, claims, damages or losses arising in the performance of their
duties hereunder, and related expenses, including reasonable attorneys’ fees, to
the extent such liability, claims, damages or losses and related expenses are
not fully reimbursed by insurance, and to the extent that such indemnification
would not be inconsistent with the laws of the State of New York, the Articles
of Incorporation or the provisions of Section II.G of the NASAA REIT Guidelines.
Notwithstanding the foregoing, the Company and the Operating Partnership shall
not provide for indemnification of an Indemnitee for any loss or liability
suffered by such Indemnitee, nor shall they provide that an Indemnitee be held
harmless for any loss or liability suffered by the Company and the Operating
Partnership, unless all the following conditions are met:

 

(i)          the Indemnitee has determined, in good faith, that the course of
conduct that caused the loss or liability was in the best interest of the
Company and the Operating Partnership;

 

(ii)         the Indemnitee was acting on behalf of, or performing services for,
the Company or the Operating Partnership;

 

(iii)        such liability or loss was not the result of negligence or
misconduct by the Indemnitee; and

 

17

 

 

(iv)       such indemnification or agreement to hold harmless is recoverable
only out of the Company’s Net Assets and not from the Stockholders.

 

(b)          Notwithstanding the foregoing, an Indemnitee shall not be
indemnified by the Company or the Operating Partnership for any loss, liability
or expense arising from or out of an alleged violation of federal or state
securities laws by such Indemnitee unless one or more of the following
conditions are met:

 

(i)          there has been a successful adjudication on the merits of each
count involving alleged securities law violations as to the Indemnitee;

 

(ii)         such claims have been dismissed with prejudice on the merits by a
court of competent jurisdiction as to the Indemnitee; or

 

(iii)        a court of competent jurisdiction approves a settlement of the
claims against the Indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the SEC and of the published
position of any state securities regulatory authority in which Securities were
offered or sold as to indemnification for violation of securities laws.

 

(c)         The Company or the Operating Partnership may pay or reimburse
reasonable legal expenses and other costs incurred by an Indemnitee in advance
of final disposition of a proceeding only if: (i) the proceeding relates to acts
or omissions with respect to the performance of duties or services on behalf of
the Company or the Operating Partnership; (ii) the Indemnitee provides the
Company or the Operating Partnership with a written affirmation of the
Indenmitee’s good faith belief that the Indemnitee has met the standard of
conduct necessary for indemnification by the Company or the Operating
Partnership as authorized by this Section 21; (iii) the proceeding was initiated
by a third party who is not a Stockholder or, if by a Stockholder acting in his
or her capacity as such, a court of competent jurisdiction approves such
advancement; and (iv) the Indemnitee provides the Company or the Operating
Partnership with a written undertaking to repay the amount paid or reimbursed by
the Company or the Operating Partnership, together with the applicable legal
rate of interest, if it is ultimately determined that the Indemnitee did not
comply with the requisite standard of conduct.

 

22.         INDEMNIFICATION BY ADVISOR. The Advisor shall indemnify and hold
harmless the Company and the Operating Partnership from contract or other
liability, claims, damages, taxes or losses and related expenses, including
reasonable attorneys’ fees, to the extent that such liability, claims, damages,
taxes or losses and related expenses are not fully reimbursed by insurance and
are incurred by reason of the Advisor’s bad faith, fraud, willful misfeasance,
intentional misconduct, gross negligence or reckless disregard of its duties;
provided, however, that the Advisor shall not be held responsible for any action
of the Board in following or declining to follow any advice or recommendation
given by the Advisor.

 

23.         NOTICES. Any notice, report or other communication (each a “Notice”)
required or permitted to be given hereunder shall be in writing unless some
other method of giving such Notice is required by the Articles of Incorporation
or By-laws, and shall be given by being delivered by hand, by courier or
overnight carrier or by registered or certified mail to the addresses set forth
below:

 

To the Company:

New York REIT, Inc.
405 Park Avenue
New York, New York 10022
Attention: Nicholas S. Schorsch,
Chief Executive Officer

 

with a copy to:

 

Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.

 

18

 

 

To the Operating Partnership:

New York Recovery Operating Partnership, L.P.
405 Park Avenue
New York, New York 10022
Attention: Nicholas S. Schorsch

 

with a copy to:

 

Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.

    To the Advisor:

New York Recovery Advisors, LLC
405 Park Avenue
New York, New York 10022
Attention: Nicholas S. Schorsch

 

with a copy to:

 

Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.

 

Any party may at any time give Notice in writing to the other parties of a
change in its address for the purposes of this Section 23.

 

24.         MODIFICATION. This Agreement shall not be amended, supplemented,
terminated, or discharged, in whole or in part, except by an instrument in
writing signed by the parties hereto, or their respective successors or
assignees.

 

25.         SEVERABILITY. The provisions of this Agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

26.         GOVERNING LAW. The provisions of this Agreement shall be construed
and interpreted in accordance with the laws of the State of New York as at the
time in effect, without regard to the principles of conflicts of laws thereof.

 

27.         ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.

 

19

 

 

28.         NO WAIVER. Neither the failure nor any delay on the part of a party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

29.         PRONOUNS AND PLURALS. Whenever the context may require, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa.

 

30.         HEADINGS. The titles of sections and subsections contained in this
Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.

 

31.         EXECUTION IN COUNTERPARTS. This Agreement may be executed (including
by facsimile, PDF or other electronic transmission) with counterpart signature
pages or in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 

20

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

  NEW YORK REIT, INC.         By: /s/ Nicholas S. Schorsch     Name:  Nicholas
S. Schorsch     Title:    Chief Executive Officer and     Chairman of the Board
of Directors         NEW YORK RECOVERY OPERATING
PARTNERSHIP, L.P.         By: New York REIT, Inc. its General Partner        
By: /s/ Nicholas S. Schorsch     Name:  Nicholas S. Schorsch     Title:    Chief
Executive Officer and     Chairman of the Board of Directors         NEW YORK
RECOVERY ADVISORS, LLC         By: New York Recovery Special Limited
Partnership, LLC its Member         By: American Realty Capital III, LLC     its
Managing Member         By: /s/ William M. Kahane     Name: William M. Kahane  
  Title:   Authorized Signatory

 

 

